NO. 07-05-0071-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                 SEPTEMBER 13, 2005

                         ______________________________


                              OMNI AG CORPORATION,
                                                                     Appellant

                                            v.

                    ADVANCED PAVEMENT MAINTENANCE, LTD.,
                 f/k/a ADVANCED PAVEMENT MAINTENANCE, INC.,

                                                                     Appellee

                       _________________________________

             FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

                  NO. 90,150-D; HON. DON EMERSON, PRESIDING

                         _______________________________

                               ON MOTION TO DISMISS

                        ________________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Omni Ag Corporation, appellant, and Advanced Pavement Maintenance, Ltd. f/k/a

Advanced Pavement Maintenance, Inc., appellee, by and through their attorneys, have filed

a motion to dismiss this appeal because the parties have fully compromised and settled all

issues in dispute and neither desire to pursue the appeal. Without passing on the merits
of the case, we grant the motion to dismiss pursuant to Texas Rule of Appellate Procedure

42.1(a)(2) and dismiss the appeal. Having dismissed the appeal at the parties’ request, no

motion for rehearing will be entertained, and our mandate will issue forthwith.



                                                Brian Quinn
                                                Chief Justice




                                            2